Citation Nr: 0525186	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
February 1974.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision in 
which the RO, inter alia, denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in October 
2003, and the RO issued a statement of the case (SOC) in 
March 2004.  The appellant filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in 
March 2004.  

In June 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in October 2002.  According to the death 
certificate, the immediate cause of death was massive upper 
gastrointestinal hemorrhage, due to or as a consequence of 
metastatic non-small cell lung cancer.  

3.  At the time of the veteran's death, service connection 
was not established for any disability.  

4.  There is no persuasive evidence that the veteran was 
exposed to asbestos in service.  

5.  There is no competent and persuasive evidence of a 
medical nexus between service and the veteran's death. 

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310,  
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through a July 2003 notice letter and March 2004 SOC, the RO 
notified the appellant and her representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to her claim on 
appeal.  However, the appellant has submitted both medical 
and nonmedical evidence in support of her claim.  Thus, the 
Board finds that the appellant is on notice of the need to 
submit evidence in her possession in support of her claim, 
and on these facts, the RO's omission is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
both before and after the September 2003 rating action on 
appeal.  The Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the appellant.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that her claims were fully developed after notice was 
provided.  

As indicated above, the March 2004 SOC notified the appellant 
what was needed to substantiate her claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the July 2003 notice letter, the RO 
advised the appellant of VA's responsibilities to notify and 
assist her in her claim.  After the notice letter and SOC the 
appellant was afforded an opportunity to respond.  The 
appellant has not identified any medical treatment providers 
from whom she wished the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the appellant's 
claim.  The veteran's service medical records are associated 
with the claims file, as are medical records from Southeast 
Georgia Regional Medical Center.  In addition, the appellant 
has submitted a medical opinion from Antonio Moran, Jr., M.D.  
Furthermore, as noted above, the appellant was provided an 
opportunity to testify before the undersigned Veterans Law 
Judge.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence, 
pertinent to the claim on appeal, that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. 
§ 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  


II.  Analysis

Service connection may be granted for a disability resulting  
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

In connection with her claim the appellant asserts that the 
evidence reflects that the veteran was exposed to asbestos in 
service.  She also asserts, based on the medical evidence 
that the veteran's lung cancer was caused by such asbestos 
exposure.  After careful review of the evidence, the Board 
finds that the criteria for service connection for the cause 
of the veteran's death are not met.  

In this case, medical records from Southeast Georgia Regional 
Medical Center reflect that the veteran had a diffuse 
metastatic adenocarcinoma of unknown primary origin, although 
his lungs were presumed, or favored, as the primary site.  
The veteran's service medical records do not reflect 
treatment or diagnosis for any respiratory disability, to 
include any form of cancer.  

The appellant has submitted three copies of pages from a 
January 1975 Navy Occupational Task Analysis Program 
Department (OTAPD) manual.  For the veteran's military 
occupational specialty (MOS) of radioman (RM), the manual 
pages, in particular, note that, of a study of 22.9 percent 
of those personnel having the RM rating in the Navy, 71.24 
percent of the study group who conducted cleaning or sweep 
downs presumably were, or at risk of being, exposed to 
asbestos.  [Parenthetically, the Board notes that the 
specific manual page only reflects a box with a check mark 
for asbestos, without further explanation.]  Likewise, 22.95 
percent of the study group that conducted painting in 
working/living spaces and 26.03 percent of the study group 
that participated in working parties, also were, or at risk 
of being, exposed to asbestos.  

Here, the Board finds that the statistical information 
provided in the OTAPD manual pages only reflects that certain 
percentages of radiomen that performed certain collateral 
duties as part of their jobs, were, or at risk of being, 
exposed to asbestos.  The OTAPD manual pages do not 
specifically identify the veteran as being included in any of 
the study groups, nor is there any other corroborating 
evidence that the veteran experienced in-service asbestos 
exposure.  Thus, the Board finds that the OTAPD manual pages 
does not provide persuasive evidence that the veteran was 
exposed to asbestos in service.  

There also is no competent and persuasive evidence of a nexus 
between the veteran's death and his military service.  In 
addition to the Navy OTAPD manual, the appellant submitted a 
July 2003 statement from Antonio Moran, Jr., M.D.  Dr. Moran, 
who was involved in the veteran's cancer treatment, notes 
that with respect to review of materials provided by the 
appellant of the veteran's "exposure to asbestos in the past 
based on his job description," it was certainly possible 
that the veteran's condition may have been caused or at least 
partially caused by asbestos exposure.  Dr. Moran also noted 
that while the most recognizable malignancy associated with 
asbestos was mesothelioma, patients with lung cancer could 
also have a history of asbestos exposure.  He indicated that 
while he was not an expert in asbestos disability associated 
injuries, it was certainly plausible that there may be some 
association with the disease and with asbestos exposure, 
although without tissue diagnosis and autopsy reports, it was 
not 100 percent certain.  

Here, the Board finds Dr. Moran's opinion-the only medical 
opinion on the question between the veteran's service and his 
death-lacks probative value. Initially, the Board notes 
that, as Dr. Moran indicated that it was plausible that there 
may be some relationship between the veteran's adenocarcinoma 
of the lung and alleged asbestos exposure, his opinion is 
only speculative, and hence, is not probative.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (A medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is not probative).  However, even more significant is the 
fact that there is no persuasive evidence that the veteran 
was exposed to asbestos in service.  The Board notes that as 
a medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate (or, as here, 
unestablished)  factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  


Finally, the Board notes its consideration of the appellant's 
assertions in adjudicating the claim on appeal.  While the 
Board does not doubt the sincerity of the appellant's 
beliefs, as a layperson without the appropriate medical 
training or expertise, she simply is not competent to provide 
a probative opinion on a medical matter-such as the medical 
relationship between the veteran's death and service.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a  layperson is generally not 
capable of opining on matters  requiring medical knowledge").  
As such, the appellant's assertions, alone, cannot provide a 
basis for a grant of service connection for the cause of the 
veteran's death.  

Under these circumstances, the Board concludes that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


